Kun, J.,
A sci. fa. on a claim for 1932 taxes was filed in the above matter on March 15, 1937. On June 22, 1937, judgment for want of an affidavit of defense was taken and damages assessed in the sum of $137.20. On August 26,1937, a lev. fa. was issued, returnable the third Monday of September, 1937. A petition to stay this sale was filed upon which a rule to show cause was allowed.
It appears that the petitioner sought to make payment on the tax delinquencies, offering to pay the entire taxes for the year 1932, but this was refused by the tax lien supervisor, who demanded that all the tax delinquencies amounting to approximately $700 in addition to sheriff’s and prothonotary’s costs be paid, notwithstanding judgment in the case was only $137.20.
In any kind of a case a debtor is entitled to have a judgment satisfied or sale stayed when he pays the amount of a judgment and the accrued costs. Plaintiff in the proceeding cannot claim more than the amount of the assessment of damages.
Moreover in this case the Act of Assembly of May 26, 1937, P. L. 893, is applicable. This act abates certain *89tax penalties and interest on city and school taxes in Philadelphia, giving the owners of real estate on which delinquent taxes are owing an opportunity to make payment before November 1,1937; thereby voiding all penalties, interest and costs, and lien charges on delinquent city and school taxes for 1934 and back years, with the option given to the taxpayer of making the payments in four equal instalments over a period of years.
Inasmuch as the petitioner has until November 1,1937, to take advantage of the provisions of the act, it follows that the rule to stay the sheriff’s sale must be made absolute, effective until that date.